Exhibit 10.25

EXECUTIVE SUPPLEMENTAL BENEFITS

 

Annual Physical Examination

Unisys offers elected officers an opportunity to participate in the annual
physical examination program through the Impact Medical Group. This benefit
provides comprehensive health screening and risk reduction services tailored to
elected officers’ needs and schedule at no cost to them. Alternatively, if any
elected officer chooses not to participate in the program, such officer is
eligible to obtain an annual company-paid physical examination from such
officer’s personal physician. Amounts paid on an elected officer’s behalf may be
treated as imputed income.

Executive Death Benefit Only Program

Subject to underwriting approvals and applicable corporate governance
requirements, officers elected prior to February 2015 are eligible for death
benefits under the Executive Death Benefit Only Program. During active
employment, the program provides a death benefit equal to 4 times an elected
officer’s base salary plus target bonus under the Executive Variable
Compensation Plan. At retirement, if a retired elected officer remains eligible
per the program plan, the program provides a death benefit equal to 2.5 times
such former officer’s base salary immediately prior to retirement. Unisys
increases the benefit payable to an elected officer’s beneficiary to cover any
income and employment taxes due.

Financial Counseling – Tax Preparation Services

Unisys pays for financial counseling services, including investment planning,
estate planning, and/or tax preparation, up to an annual limit.

Elected officers pay for the services, and Unisys will reimburse each of them up
to their annual limit.

 

Role

   Annual Maximum  

CEO

   $ 7,500   

Senior Vice President

   $ 5,000   

Elected Officer VP

   $ 4,000   

Elected officers may use any service provider except for the Unisys corporate
auditor (currently KPMG). Amounts reimbursed under this program are treated as
imputed income.

Spousal Travel

Spouses may travel with executives on business trips only when spousal
attendance is required. Expenses for spousal travel are treated as imputed
income.

 

 

Please note: This communication describes in a summary fashion or refers to
certain Unisys benefit and compensation plans and programs, without going into
all of the details. The provisions of the applicable plan/program documents
solely determine the legal rights and obligations of any person. In the event of
any discrepancy between these communications and the official plan/program
documents, the applicable plan/program documents (including any amendments), as
interpreted by the plan/program administrator, in his/her/its sole discretion,
will always govern. Unisys reserves the right to amend or terminate any or all
of its benefit and compensation plans, in whole or in part, at any time and for
any reason without prior notice or consent, to the extent permissible under
applicable law.